09/02/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                 July 26, 2022 Session

             STATE OF TENNESSEE v. RANDALL LEE PRUITT

                 Appeal from the Criminal Court for Monroe County
                        No. 19-198 Andrew Freiberg, Judge


                             No. E2021-01118-CCA-R3-CD


The Defendant, Randall Lee Pruitt, pleaded guilty in the Monroe County Criminal Court
to three counts of rape, a Class A felony. See T.C.A. § 39-13-503 (2018). After a
sentencing hearing, the trial court imposed nine and one-half years for each conviction and
ordered consecutive service, for an effective twenty-eight-and-one-half-year sentence. On
appeal, he contends that the court erred by ordering consecutive service. We affirm the
judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which TIMOTHY
L. EASTER and J. ROSS DYER, JR., JJ., joined.

Steven B. Ward, Madisonville, Tennessee, for the appellant, Randall Lee Pruitt.

Herbert H. Slatery III, Attorney General and Reporter; Katherine C. Redding, Senior
Assistant Attorney General; Richard D. Douglas, Assistant Attorney General; Stephen D.
Crump, District Attorney General; and Shari Tayloe, Assistant District Attorney General,
for the appellee, State of Tennessee.

                                        OPINION

        The Defendant’s convictions relate to his sexual abuse of his then-fourteen-year-old
adopted daughter. In May 2019, the Defendant was indicted for three counts of rape of a
child, but the State later obtained a superseding indictment, alleging three counts of rape.
On June 21, 2019, the Defendant pleaded guilty to three counts of rape. Pursuant to the
plea agreement, the trial court would determine the length of the sentences and whether to
impose consecutive service.
       At the guilty plea hearing, the State’s recitation of the facts were as follows:

               On or about . . . December 26[th], 2018, and January 13th, 2019, Mr.
       Pruitt and his family had moved to Monroe County. A few days after moving
       to Monroe County, the abuse that Mr. Pruitt inflicted on his oldest adopted
       daughter began again; and that is, he would sneak into her bedroom; he would
       unlawfully penetrate her vaginally [with his penis] and then leave the room.
       That went on many times during that time period. The State would have
       elected three of those times, including one where his oldest adopted daughter
       would - well, she set up her cell phone, Your Honor, and video recorded Mr.
       Pruitt raping her. On the13[th] of January of 2019, was the last time that he
       raped her and then she ran away. During the course of the investigation of
       trying to find her was when all this abuse came to light.

              ....

       And they all would occur in her bedroom. He would - when every, when the
       household was asleep, he would go in there and then that’s when he would
       rape her.

              ....

       There’s also a video recording, Your Honor, where . . . the adoptive daughter
       had also had her cell phone and recorded a conversation between the two
       where he corroborates what was going on, not only in Monroe County but
       before that, talking about the relationship, asking her if she wanted him to
       quit and so on.

       The prosecutor explained that the victim was age fourteen at the time of the offenses
and that her mother’s and the Defendant’s parental rights had since been terminated.

       At the August 27, 2021 sentencing hearing, the presentence report was received as
an exhibit. The report reflects that the forty-four-year-old Defendant had previous
convictions for two counts of facilitation of felony theft and misdemeanor making a false
report. Certified copies of the convictions were likewise received as an exhibit. Although
the report reflects that the Defendant had likewise been convicted of “domestic violence,”
the report was amended at the sentencing hearing to reflect that the Defendant completed
judicial diversion and that the charge had been dismissed. The Defendant received
probation for the facilitation of theft and false reporting convictions. While serving his
sentence on probation, the Defendant tested positive for cocaine twice, was placed on
“absconder status,” and his probation was revoked. The Defendant was later returned to
“determinate release” probation, which expired in 2006. The report reflects that the

                                             -2-
Defendant had pending criminal charges in connection with the victim in Gwinnett County,
Georgia, for rape, aggravated child molestation, and child molestation and incest, which
were alleged to have occurred on June 1, 2016. The Defendant stated during his
presentence investigation interview that the victim obtained an order of protection, which
remained effective at the time of sentencing.

       The presentence report reflects that the Defendant had completed high school and
reported good physical and mental health. He took medications for high blood pressure,
diabetes, and cholesterol. He denied being an alcoholic and admitted to using cocaine
between 2003 and 2005. The Defendant had been married twice, which included a twelve-
year marriage to the victim’s mother. The Defendant reported his divorce from the victim’s
mother was related to the present case. The Defendant reported working as a truck driver
from 2017 to the time of the presentence investigation.

        The Defendant told the presentence investigator that he had been drinking too much
and allowed himself to “make very bad judgment decisions many times.” He stated that
he had prayed for forgiveness and acknowledged that his “selfishness caused a wripple
[sic] effect of damage” for his children, his former wife, his parents, and himself. The
Defendant regretted his conduct and acknowledged the victim would have “difficulty
throughout life.”

      The presentence report reflects that the Defendant received a low Strong-R
Assessment score.

        The sixteen-year-old victim testified that she met the Defendant, her adopted father,
at age two and one-half in Jefferson County, Tennessee, and that she and her three siblings
lived with the Defendant and her mother in Georgia and later in Tennessee. The victim
said that in December 2018, everyone moved into the Monroe County home and that they
were “back and forth” moving from Georgia to Tennessee during this time. The victim
lived at the Tennessee home for about three weeks before she ran away. She said that she
ran away because the Defendant “molested” her and that the abuse started not long after
the Defendant adopted her at the age of two and one-half or three.

        The victim testified that initially, the Defendant touched her breasts and vagina and
that he penetrated her vagina with his tongue. She said that around ages two and three, he
digitally penetrated her vagina. She said that around age thirteen and her first menstrual
cycle, the Defendant began penetrating her vagina with his penis. She said the Defendant
“groomed” her with the initial touching. The victim stated that she video recorded one
incident of sexual abuse before she ran away from home. The recording was received as
an exhibit and reviewed by the trial court. The victim stated that between 2006 and 2019,
the incidents were frequent and that the Defendant penetrated her vagina with his penis
“several times a day.”

                                            -3-
        When asked how the abuse affected her, the victim testified, “God, I have been so
angry . . . hurt and confused . . . and there are just days where I am nothing but furious and
just – I can’t . . .” When asked about her physical health, she said that she ate less than
normal “because there [were] just some days that are harder than others.” She said that she
did not sleep adequately and that at times she hated everything about herself. She said the
abuse began at such an early age that she had not realized what was happening was wrong
until age eight. She turned fourteen years old in September 2018, and she ran away in
January 2019 because she was scared of the Defendant. She said that her “escape” was
planned for months with a “strange guy” she did not know.

       The victim testified that in 2018 or 2019, when the family lived in Georgia, she told
her mother about the abuse but that her mother did not believe her. When asked if the
victim’s siblings knew about the abuse, the victim stated that her sister was also being
“molested” by the Defendant. The victim said that the Defendant “would do it” to both of
them “at the same time for a while” and that they discussed “it a little bit.” When the trial
court asked if the victim saw the Defendant “touch” the victim’s sister, the victim
responded, “Yes.”

       On cross-examination, the victim testified that she was a junior in high school and
that she had “all A’s right now.” She stated that she met the person who helped her escape
while playing an online video game and that they began devising a plan soon after her
fourteenth birthday. She said that she recorded the Defendant’s abuse because she did not
think anyone would believe her. The victim noted that her mother did not believe her. The
victim said as a result, the victim needed “visible proof.”

       Upon examination by the trial court, the victim testified that “[w]e are getting me
back into therapy” and that she was looking for a therapist at the time of the sentencing
hearing. The victim said she had previously been treated at Claiborne County Children’s
Association for about two years and that her treatment there ended about one year before
the hearing. When asked if she suffered from any kind of long-term mental distress because
of the abuse, the victim stated that she was angry, that thinking about the abuse made her
sad, and that “[i]t’s very overwhelming.” She said that she had lived with her foster parents
and foster siblings for three years but that her three siblings lived elsewhere. She said her
current home environment was good.

        The Defendant’s adult son testified that although it was “not gonna look like he’s a
good man, [the Defendant] was a good father.” The Defendant’s son believed that although
his father had committed these offenses, his father could “change and become . . . a good
person again.” The Defendant’s son said that his father taught him respect and how to
operate a business. The Defendant’s son owned two businesses and real estate. He said
he also learned, generally, how to be a good person from the Defendant.


                                             -4-
       On cross-examination, the Defendant’s son testified that his parents divorced when
he was age four. He said that he had lived with his mother through the week and that he
had lived with the Defendant, the victim’s mother, the victim, and the victim’s siblings on
the weekends and during the summer months. The Defendant’s son said that he never
witnessed any abuse and that he would defend his father “till the end.”

         The trial court found that the victim was “brave, strong, and courageous” and found
that it took strength to make a video recording in order for there to be evidence of what she
had experienced. The court credited the victim’s testimony in its totality and noted that
she “exhibited good character,” was intelligent, and “exhibited an appropriate amount of
emotion.” The court found that this was “an extremely aggravated case” and that the video
recording corroborated the victim’s testimony.

       The trial court found that although everyone makes mistakes, this “level of malady
and prolonged and sustained intent to violate his adoptive daughter and to violate the law
is beyond the pale of any type of standard of decency, of humanity.” With regard to the
video recording created by the victim, the court noted the definition of penetration and
found that the evidence showed “full on aggravated to an excessive degree.” The court
placed little weight on the Strong-R Assessment. The court found that “this was [of] a
prolonged nature” based upon the victim’s credited testimony and that the Defendant only
lived in Tennessee for a short period of time before the victim stopped the abuse. Based
upon the victim’s testimony that she witnessed the Defendant abuse her sister, the court
found that the risk of recidivism was not low. The court determined that the Defendant
was “a danger to any minor female” with whom he came in contact.

        The trial court discredited the Defendant’s statement during the presentence
investigation that the offenses were the result of his drinking alcohol excessively and found
that the Defendant lacked candor and truthfulness in this regard. The court found that the
Defendant had not comprehended the impact his conduct had on the victim and that the
Defendant had destroyed a parental relationship when he was the only father in her life.
The court, likewise, found that the Defendant’s presentence statement did not reflect
remorse or an acknowledgement of the “solemn gravity of the situation.”

       The trial court considered the statistical information on sentencing practices for
sexual offenses. The court found that the nature and characteristics of the criminal conduct
was horrifying, shocking, and reprehensible and was offensive, excessive, and exaggerated
to such a degree that “makes these rapes . . . (brief pause) . . . about as horrible as this Court
has ever seen or witnessed in 17 years of criminal law practice.” The court found that the
Defendant’s criminal conduct outweighed any mitigation. See T.C.A. § 40-35-113 (2018).
The court, though, applied mitigating factor (13) because the Defendant had pleaded guilty
and accepted responsibility for his conduct. Id. § (13).


                                               -5-
       The trial court applied two enhancement factors. The court applied factor (1) based
upon the Defendant’s previous convictions. See id. § 40-35-114(1) (2018) (“The defendant
has a previous history of criminal convictions or criminal behavior, in addition to those
necessary to establish the appropriate range[.]”). The court determined that this factor
weighed heavily against the Defendant. The court likewise determined, based upon the
victim’s testimony, that the Defendant had a prior history of criminal behavior in that he
“groomed and molested” the victim throughout his entire relationship with her and engaged
in similar conduct with the victim’s sister.

       The trial court applied enhancement factor (7) based upon the victim’s testimony
and the video recording reflecting the sexual abuse. See id. § 40-35-114(7) (“The offense
involved a victim and was committed to gratify the defendant’s desire for pleasure or
excitement[.]”). The court found that the Defendant committed these acts “multiple times
a day, just repeated, consistent, often.” The court noted the “shocking level of conduct”
and found that this was an “exaggerated crime.” The court determined that the
enhancement factors significantly outweighed the mitigation.

        The trial court found that the Defendant did not have a potential for rehabilitation,
citing the lack of evidence that “anyone who has an attraction to minors being able to cover
such with treatment.” The court stated that it was unaware of any rehabilitation program
for a person who had a sexual attraction to girls between the ages of three and fourteen.

       The trial court determined that consecutive sentencing was warranted based upon
the Defendant’s convictions for two or more offenses involving sexual abuse of a minor
with consideration of the aggravated circumstances arising from the relationship between
the Defendant and the victim, the time span of the undetected sexual activity, the nature
and scope of the sexual acts, and the extent of the residual, physical, or mental damage to
the victim. See id. § 40-35-115(b)(5) (2019). The court noted that the Defendant was
convicted of rape by coercion, based upon the victim’s being under age fifteen and the
Defendant’s being her adoptive father. The court determined that the Defendant’s conduct
was a violation of trust and any “moral code” for a how a father should treat a daughter.
The court determined that the sexual contact was prolonged, which showed an intent to
violate the law. The court noted that although the sexual contact only occurred in
Tennessee for a short period of time, the evidence showed that multiple acts occurred in
the seven-minute video recording and on multiple days. The court found, as a result, that
the nature and scope of the offenses were excessive.

       The trial court, likewise, determined that the Defendant’s conduct resulted in
residual and mental damage to the victim based upon her prior counseling and her need for
continued counseling. The court noted that the victim, remarkably, was an excellent
student and did not have “behavioral outbursts” but found that the sexual abuse “has had
residual, extensive, traumatic, [and] mental damage.”

                                            -6-
       After determining that consecutive sentencing was appropriate, the trial court
considered the appropriate sentence length for the offenses. The court found that the
offenses were an “extremely exaggerated” violation of the victim’s trust and that the
“penile intercourse penetration[] to be excessive and exaggerated beyond what other rapes
might be[.]” The court found that the horrifying and reprehensible conduct rendered
consecutive service consistent with the purposes and principles of sentencing.

       The trial court imposed nine and one-half years for each conviction and ordered
consecutive service, for an effective sentence of twenty-eight-and-one-half years at 100%
service. This appeal followed.

       The Defendant contends that the trial court erred by imposing consecutive service
of his sentences. He argues that the evidence did not support a finding that the victim
suffered residual, physical, or mental damage. He does not challenge the length of his
sentences. The State responds that the trial court did not abuse its discretion.

       This court reviews challenges to the length of a sentence within the appropriate
sentence range “under an abuse of discretion standard with a ‘presumption of
reasonableness.’” State v. Bise, 380 S.W.3d 682, 708 (Tenn. 2012). A trial court must
consider any evidence received at the trial and sentencing hearing, the presentence report,
the principles of sentencing, counsel’s arguments as to sentencing alternatives, the nature
and characteristics of the criminal conduct, any mitigating or statutory enhancement
factors, statistical information provided by the Administrative Office of the Courts as to
sentencing practices for similar offenses in Tennessee, any statement that the defendant
made on his own behalf, and the potential for rehabilitation or treatment. State v. Ashby,
823 S.W.2d 166, 168 (Tenn. 1991) (citing T.C.A. §§ 40-35-103, -210; State v. Moss, 727
S.W.2d 229, 236 (Tenn. 1986); State v. Taylor, 744 S.W.2d 919 (Tenn. Crim. App. 1987));
see T.C.A. § 40-35-102 (2018).

        The abuse of discretion with a presumption of reasonableness standard also applies
to the imposition of consecutive sentences. State v. Pollard, 432 S.W.3d 851, 859 (Tenn.
2013). A trial court has broad discretion in determining whether to impose consecutive
service. Id. A trial court may impose consecutive sentencing if it finds by a preponderance
of the evidence that one criterion is satisfied in Tennessee Code Annotated section 40-35-
115(b)(1)-(7) (2019). In determining whether to impose consecutive sentences, though, a
trial court must ensure the sentence is “no greater than that deserved for the offense
committed” and is “the least severe measure necessary to achieve the purposes for which
the sentence is imposed.” T.C.A. § 40-35-103(2), (4) (2019); see State v. Desirey, 909
S.W.2d 20, 33 (Tenn. Crim. App. 1995).




                                           -7-
        The record reflects that the trial court’s imposition of the consecutive service was
based upon the Defendant’s convictions for two or more offenses involving sexual abuse
of a minor with consideration of the aggravated circumstances arising from the relationship
between the Defendant and the victim, the time span of the undetected sexual activity, the
nature and scope of the sexual acts, and the extent of the residual, physical, or mental
damage to the victim. See T.C.A. § 40-35-115(b)(5). Because the Defendant only
challenges the court’s determinations relative to the residual, physical, or mental damage
to the victim, we limit our review accordingly.

       The record reflects that the sexual abuse made the victim angry, hurt and confused,
and that, at times, she was furious. Some days for the victim were more difficult than
others, and she ate and slept less on the difficult days. Although the victim had undergone
mental health treatment for about two years, this treatment ended one year before the
sentencing hearing. She said, though, that she wanted to resume her treatment and that she
was looking for a new therapist at time the of the sentencing hearing. When asked if she
suffered from long-term mental distress, she responded that she was angry, sad, and
overwhelmed. Despite this, the victim, a junior in high school, had exceptional grades and
lived in a good home environment at the time of the hearing. The Defendant conceded
during the presentence investigation that the victim would have “difficulty throughout
life.” We conclude that the record supports the trial court’s determination that the victim
suffered from residual and mental damage as a result of the abuse sufficient to support this
aggravating circumstance and that the trial court did not abuse its discretion in this regard.

        We note that even if the extent of the residual and mental abuse were insufficient,
“not all of the aggravating circumstances listed in section 40-35-115(b)(5) ‘must be present
to support the imposition of consecutive sentencing.’” State v. Doane, 393 S.W.3d 721,
738 (Tenn. 2011) (quoting State v. James M. Powers, No. E2001-02363-CCA-R3-CD,
2002 WL 31387308, at *5 n.4 (Tenn. Crim. App. Oct. 23, 2002)). “Furthermore,
consecutive sentences may still be appropriate under section 40-35-115(b)(5) even when
one factor militates against them if the other aggravating circumstances have been
established and carry sufficient weight.” Doane, 393 S.W.3d at 738 (citing State v.
Matthew Kirk McWhorter, No. M2003-01132-CCA-R3-CD, 2004 WL 1936389, at *46
(Tenn. Crim. App. Aug. 30, 2004) (concluding that consecutive sentences were
appropriate, although “[n]o evidence was presented of any ‘residual, physical and mental
damage to the victim’” when the other aggravating circumstances were supported by the
evidence).

       In any event, we conclude that the trial court did not abuse its discretion by imposing
consecutive sentencing on the basis of Tennessee Code Annotated section 40-35-115(b)(5),
based upon the Defendant’s having committed two or more offenses involving sexual
abuse of a minor. The record contains sufficient evidence to support a finding that the
victim suffered mental and residual damage as a result of the abuse. The Defendant was

                                             -8-
convicted of three sexual offenses against his adopted daughter. Although the abuse at
issue in this case occurred within a three-week period, the victim testified that the abuse
began when she was extremely young at ages two or three, that the abuse escalated over
time from touching to penile penetration, and that the abuse lasted until she was age
fourteen when she ran away from home. The victim recalled that between 2006 and 2019,
the incidents of penetration were frequent and “several times a day.” The Defendant was
her adoptive father charged with her care when the offenses occurred. Likewise, the video
recording of the abuse reflects the nature and scope of the sexual acts, and the nature of the
abuse speaks for itself. Therefore, the trial court did not abuse its discretion by imposing
consecutive sentencing. The Defendant is not entitled to relief on this basis.

        In consideration of the foregoing and the record as a whole, the judgments of the
trial court are affirmed.




                                              ____________________________________
                                              ROBERT H. MONTGOMERY, JR., JUDGE




                                             -9-